NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10395

                Plaintiff-Appellee,             D.C. No. 1:99-cr-00465-ACK-1

 v.

DOUGLAS AKIRA HIRANO, AKA Kevin                 MEMORANDUM*
Higashi,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                     Alan C. Kay, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Douglas Akira Hirano appeals from the district court’s judgment and

challenges the 8-month sentence and a special condition of supervised release

imposed upon revocation of supervised release. We dismiss his appeal as moot.

      While this appeal was pending, Hirano finished serving his 8-month


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence and had his supervised release revoked again. Because he is no longer

subject to the sentence imposed by the judgment on appeal, we can provide no

effective relief as to his claims of sentencing error, and we dismiss this appeal as

moot. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      DISMISSED.




                                          2                                    20-10395